MEMORANDUM ***
Michael Lane Gaither, a California state prisoner, appeals pro se the district court’s *676summary judgment for defendants in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. See Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam).
Upon our review of the record, we agree with the district court that defendants acted reasonably in light of Gaither’s medical problems. Accordingly, we affirm the district court’s grant of summary judgment. See Farmer v. Brennan, 511 U.S. 825, 844-45, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
AFFIRMED.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the *676courts of this circuit except as may be provided by 9th Cir. R. 36-3.